DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the -OH groups of the starch are not chemically modified” which does not appear to have support in the originally filed specification. While there is support to recite specific types of chemical modification, e.g. by ethoxylation with ethylene oxide, there is no support to broadly recite that the -OH groups of the starch are not chemically modified by any type of chemical modification. If the claim was amended to recite “wherein the -OH groups of the starch are not chemically modified by ethoxylation with ethylene oxide” the rejection would be overcome.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 8-12, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Jr. (US 2005/0223949).
Regarding claim 1, Bailey, Jr. teaches a gypsum board (paragraphs [0002] and [0026]), comprising: a gypsum core formed from a gypsum slurry having a composition comprising a starch (paragraphs [0026]), wherein the starch includes an acid modified, non- substituted starch having a peak viscosity of between 600 to 1600 BU (paragraphs [0006] and [0048]) which overlaps the claimed range of about 200 BU to about 800 BU. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. Further, it is well known as disclosed in paragraph [0002] of Bailey, Jr. that slurry typically includes calcined gypsum, i.e. stucco. Therefore, it would have been obvious to include stucco in the gypsum slurry. Bailey, Jr. does not disclose -OH groups of the starch being chemically modified.
Bailey, Jr. further discloses gypsum slurry that “produces a lighter density wallboard due to greater air entrapment” (paragraph [0070]). Therefore, air pockets would be present in the gypsum core. 
Given that Bailey, Jr. teaches gypsum board having materials and structure identical to those presently claimed, the gypsum board is considered to inherently possess a nail pull strength as claimed, absent evidence to the contrary. Alternatively, Bailey, Jr. discloses wherein a typical nail pull value for gypsum wallboard is in the range of 65 to 85 pounds of force (paragraph [0025]). Therefore, it would have been obvious to one of ordinary skill in the art to produce a gypsum board in Bailey, Jr. having such a typical nail pull value in order that the gypsum board possess a desired nail pull resistance including that presently claimed and thereby arrive at the presently claimed invention. It is noted that Bailey, Jr. does not disclose how the nail pull value is measured. However, given that the nail pull value of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how nail pull value is measured, it is the Examiner’s position that Bailey, Jr. meets the presently claimed limitation.
The limitation regarding gypsum core “formed from a gypsum slurry having a composition comprising… an aqueous foam” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bailey, Jr. meets the requirements of the claimed gypsum core, Bailey, Jr. clearly meets the requirements of present claims.
Regarding claims 8, 9, 10, and 33, given that Bailey, Jr. teaches gypsum board having materials and structure identical to those presently claimed, the starch is considered to inherently have a peak gelling temperature as claimed, absent evidence to the contrary. 
Regarding claim 11, given that Bailey, Jr. teaches a gypsum board product and given that it is well known as disclosed in paragraph [0002] of Bailey, Jr. that gypsum board comprises a core material between two paperboard sheets, it would have been obvious to include two paperboard sheets positioned on the front side and on the back side of the gypsum core, which corresponds to the first facing material and second facing material as claimed.
Regarding claim 32, given that Bailey, Jr. teaches gypsum board having materials and structure identical to those presently claimed, the gypsum board is considered to inherently exhibits a greater nail pull strength in comparison to a gypsum board containing an ethylated starch without acid modification and a gypsum board containing an acid modified starch without ethylation, absent evidence to the contrary.

Claims	34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Jr. (US 2005/0223949) in view of Xu et al. (US 2012/0207989).
Bailey, Jr. is relied upon as disclosed above.
Regarding claims 34 and 35, Bailey, Jr. fails to teach starch content as claimed.
However, Xu et al. teaches a gypsum board (See Abstract, paragraph [0002]) comprising a gypsum core (paragraphs [0023]-[0024] and [0073]-[0075]) comprising stucco (paragraph [0024]) and acid-modified, non-substituted starch (paragraphs [0053] and [0087]) wherein the gypsum core has a front side, a back side, and a center core between the front and back sides. 
While Xu et al. does not explicitly disclose a ratio as claimed, Xu et al. does discloses wherein the gypsum core has a starch content at the front and back sides of the gypsum core that is higher than the starch content in the center core in order to enhance nail pull resistance (paragraph [0053]). Since the instant specification is silent to unexpected results, the specific ratio of starch content is not considered to confer patentability to the claims. As the nail pull resistance is a variable that can be modified, among others, by adjusting the ratio of starch content, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of starch content in Xu et al. to obtain the desired nail pull resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 36, Bailey, Jr. fails to teach gypsum board having a weight as claimed. 
However, Xu et al. teaches gypsum board having a weight of from about 1100 lbs/MSF to 1500 lbs/MSF (paragraph [0036], Table 4) which overlaps the claimed range of about 1255 lbs/MSF to about 1478 lbs/MSF. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to choose a weight for the gypsum board of Bailey, Jr. in order to accept a desired load (Xu et al., paragraph [0016]).
Response to Arguments
Applicant's arguments filed 06/01/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to overcome 112(a) rejection of record and recite “and wherein the -OH groups of the starch are not chemically modified”.
Applicant argues that nowhere does Bailey disclose the use of an aqueous foam in forming any gypsum board disclosed therein. In fact, Applicant respectfully submits that Bailey teaches away from the use of such aqueous foam because, according to Bailey, creation of air pockets in gypsum board and use of foam has resulted in boards with undesirable strength.
It is agreed that Bailey does not disclose use of an aqueous foam. However, claimed limitation regarding the use of an aqueous foam is considered part of a product-by-process limitation as set forth in the rejection of record. Given that Bailey teaches a resulting structure that is identical to that presently claimed, i.e. gypsum core with air pockets, absent evidence to the contrary, Bailey is considered to meet the claimed limitation. Applicant has not provided evidence to establish an unobvious difference between the claimed product and the prior art product. It is noted that while Bailey discloses use of foam may result in undesirable strength in the Background of its disclosure, the fact remains Bailey still meets the claimed structure and nail pull resistance as presently claimed. Therefore, Bailey does not teach away from the present invention.
Applicant argues that Bailey discloses a desirable nail pull strength would be a minimum of at least 65 lbf. ([0025]) while, as presently claimed, with the use of the claimed starch and aqueous foam, the gypsum board is able to exhibit a nail pull strength of from about 68 lbf to about 91 lbf. In this regard, the ability to provide a gypsum board having a desired nail pull strength while using the combination of the claimed starch and aqueous foam is unexpected in view of the teachings of Bailey.
However, given that Bailey, Jr. discloses wherein a typical nail pull value for gypsum wallboard is in the range of 65 to 85 pounds of force (paragraph [0025]), it would have been obvious to one of ordinary skill in the art to produce a gypsum board in Bailey, Jr. having such a typical nail pull value in order that the gypsum board possess a desired nail pull resistance including that presently claimed and thereby arrive at the presently claimed invention. As stated above, the claimed aqueous foam is considered as part of a product-by-process limitation. Given that Bailey teaches a resulting structure that is identical to that presently claimed, i.e. gypsum core with air pockets, absent evidence to the contrary, Bailey meets the claimed limitation.
With respect to "aqueous foam" being a product-by-process limitation, Applicant argues that such limitation also imparts a structural distinction in the gypsum board as presently claimed since by utilizing an aqueous foam as claimed, the gypsum board includes air voids within the gypsum core due to the presence of the aqueous foam.
However, Bailey, Jr. discloses gypsum slurry that “produces a lighter density wallboard due to greater air entrapment” (paragraph [0070]). Therefore, air pockets would be present in the gypsum core.  Further, Bailey teaches that using foam slurry reduces strength but also discloses that foam slurry improves reducing material usage and board weight (paragraph [0004]). Therefore, while Bailey may not use an aqueous foam, it is clear the reference does not teach away from air entrapment given paragraph [0070] of Bailey discloses achieving a gypsum board having properties including greater nail pull resistance and a lighter density wallboard due to greater air entrapment. 
Applicant argues that regarding the claimed nail pull resistance, Bailey is simply providing a definition within [0025] as to the term "nail pull" and that typical values are "in the range of 65 to 85 pounds of force." However, nowhere does Bailey indicate that the gypsum boards disclosed therein have such a value or any value that would overlap the range as presently claimed.
It is agreed Bailey does not explicitly disclose its gypsum board to have such nail pull resistance values which is why the rejection of record states that Bailey, Jr. discloses wherein a typical nail pull value for gypsum wallboard is in the range of 65 to 85 pounds of force (paragraph [0025]). Therefore, it would have been obvious to one of ordinary skill in the art to produce a gypsum board in Bailey, Jr. having such a typical nail pull value in order that the gypsum board possess a desired nail pull resistance including that presently claimed and thereby arrive at the presently claimed invention. It is noted that Bailey, Jr. does not disclose how the nail pull value is measured. However, given that the nail pull value of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how nail pull value is measured, it is the Examiner’s position that Bailey, Jr. meets the presently claimed limitation. Therefore, the gypsum board of Bailey would have a nail pull resistance value of 65 to 85 pounds of force which clearly overlaps the claimed range of from about 68 lbf to about 91 lbf.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787